Citation Nr: 0532669	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for low back strain 
with mild lumbar spondylosis prior to April 6, 2000.  

2.  Entitlement to a rating in excess of 10 percent for low 
back strain with mild lumbar spondylosis from April 6, 2000, 
to December 28, 2004.

3.  Entitlement to a rating in excess of 40 percent for low 
back strain with mild lumbar spondylosis from December 28, 
2004.

4.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral knee chondromalacia prior to April 6, 2000.  

7.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia from April 6, 2000.

8.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia from April 6, 2000, to December 28, 2004.

9.  Entitlement to a rating in excess of 20 percent for right 
knee chondromalacia from December 28, 2004.

10.  Entitlement to a rating in excess of 10 percent for 
right knee arthritis.

11.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to December 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 1997 and June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

By rating action in July 1999, the veteran's knee disability 
was reclassified from chondromalacia to degenerative 
arthritis of the knees.  The RO determined that there had 
been clear and unmistakable error in the April 1977 rating 
action for failing to award the veteran a 10 percent rating 
for his bilateral knee disability.  The RO assigned the 
veteran a 10 percent rating effective from December 3, 1976.  

In a June 2000 rating decision, the veteran's bilateral knee 
disability was once again reclassified as chondromalacia of 
the knees and the 10 percent rating was continued.  

In a July 2005 rating decision, the RO indicated that it was 
granting service connection and a 10 percent rating for 
arthritis of the right knee, and service connection and a 10 
percent rating for arthritis of the left knee.  The Board 
notes that the RO had previously granted service connection 
for arthritis of the knees, and that the RO was actually only 
granting the veteran separate increased ratings for his 
arthritis of the knee disabilities.  The July 2005 rating 
decision also granted the veteran an increased rating of 20 
percent for chondromalacia of the right knee effective from 
December 28, 2004.  The rating decision also assigned the 
veteran a separate 10 percent rating for chondromalacia of 
the left knee.  Accordingly, the veteran's bilateral knee 
claims have been rephrased to reflect this procedural 
history, as shown on the front pages of this decision.

The veteran's claims were remanded by the Board for further 
development in March 2004.

The veteran's claims for increased ratings for his knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  When considering pain on motion, the veteran had slight 
limitation of motion of the lumbar spine prior to April 6, 
2000.

2.  Prior to December 28, 2004, the veteran did not have low 
back muscle spasms and he had no more than slight limitation 
of motion of the lumbar spine.

3.  From December 28, 2004, the veteran has had severe 
limitation of motion of the lumbar spine, as well as mild 
neurological deficit of the sciatic nerve of both lower 
extremities.

4.  The veteran does not experience any social or industrial 
impairment due to schizophrenia.

5.  The veteran has a mild hemorrhoid disability and his 
hemorrhoids are not large, thrombotic, or with excessive 
redundant tissue.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for low back strain 
with mild lumbar spondylosis prior to April 6, 2000, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for a rating in excess of 10 percent for low 
back strain with mild lumbar spondylosis prior to December 
28, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002), Diagnostic Codes 5285 to 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5235 to 5243 (effective from September 26, 2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).

3.  The criteria for a 60 percent rating for low back strain 
with mild lumbar spondylosis from December 28, 2004, have  
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Codes 5285 to 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5235 to 5243 
(effective from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).

4.  The criteria for a rating in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2005).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of November 2002 and 
June 2003 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letters also asked the veteran to submit copies of any 
relevant evidence and information in his possession to the 
AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were already decided and 
appealed prior to the November 2002 and June 2003 VCAA 
notice.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
private medical records have been obtained.  The veteran has 
been provided VA medical examinations.  The veteran has 
provided testimony in support of his claims at a hearing 
before a hearing officer and at a hearing before the 
undersigned Veterans Law Judge.  At the latter hearing, the 
Veterans Law Judge granted the veteran's request for the 
record to be kept open for 60 days so that he could supply 
any additional medical records.  However, no additional 
records were received from the veteran.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  There is no indication that there 
exists any additional obtainable evidence which has a bearing 
on the veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History of Back Disability

By rating action in April 1977, the veteran was granted 
service connection and a noncompensable rating for low back 
strain.  The veteran submitted his claim for an increased 
rating in January 1997.  By rating action in June 2000, the 
veteran was granted an increased rating of 10 percent for his 
low back disability, effective from April 6, 2000.  In a July 
2005 rating decision, the RO raised the veteran's rating for 
low back strain with mild lumbar spondylosis to 40 percent, 
effective from December 28, 2004.

At a hearing before a hearing officer in February 1998, the 
veteran reported constant low back pain.  The veteran denied 
muscle spasms.  At his September 2001 hearing, the veteran 
asserted that he could not lie down, stand up, or sit for 
long periods of time due to his back disability.  He 
testified that he had severe lumbar pain all the time.  He 
stated that sometimes the pain would radiate down his right 
leg, and sometimes his legs would go numb.

On VA examination in October 1996 VA, the veteran reported 
daily back pain, but no significant leg pain or weakness.  
Examination revealed no postural abnormalities or evidence of 
fixed deformity.  Musculature was normal without evidence of 
paraspinal atrophy.  The veteran forward flexed fairly easily 
to the toes (full forward flexion).  Backward extension was 
to 30 degrees, right and left lateral extension were each to 
40 degrees, and right and left rotation were each to 110 
degrees.  The veteran was able to heel and toe walk well, and 
he had a normal stable gait.  There was some paraspinal 
tenderness with firm palpation.  Objective evidence of pain 
on range of motion was 1+.  There were no motor or sensory 
deficits in either extremity.  X-rays showed a sandwich type 
pattern of osteopenia and density, consistent with renal 
transplant calcium metabolism.  The diagnoses included 
chronic mechanical low back pain.  

A January 1997 VA outpatient record notes that the veteran 
complained of constant, dull, and severe lower back pain.  He 
reported that it was most prominent with lying down and 
bending over.  The veteran denied pain to the legs.  He 
stated that it was difficult to walk.

The veteran submitted an October 1997 statement from a 
physician's assistant and physician from his dialysis center.  
They reported that they saw the veteran three times per week 
for hemodialysis.  They noted that the veteran's back pain 
was located in the lumbar region and radiated into both lower 
extremities, associated with persistent numbness and 
tingling.  They stated that it was very likely that the 
veteran had degenerative lumbar disc disease, but spinal 
stenosis with thecal sac impingement could not be ruled out.  

In May 2000, the veteran was provided a VA fee-basis 
orthopedic examination.  The veteran complained of pain in 
the lower part of the back ever since he was in the service.  
He reported that the pain was usually constant and that it 
was distressing.  He asserted that it flared-up when he stood 
for too long.  Rest and medication helped to relieve the 
pain.  The veteran denied using assistive devices, and denied 
problems controlling his bladder.  The veteran denied 
radicular pain symptoms.   

Examination revealed no evidence of lumbar muscle spasm, 
weakness, or tenderness.  Lumbar flexion was to 90/95 
degrees, extension was to 30/35 degrees, right and left 
lateral flexion were each to 40/40 degrees, and left and 
right rotation were each to 75/75 degrees.  The examiner 
noted that the veteran had pain on flexion of the lumbar 
spine from 85 to 90 degrees, and pain on extension from 25 to 
30 degrees.  The examiner stated that there was no weakness, 
lack of endurance, fatigue, or incoordination affecting the 
lumbar spine.  The X-rays revealed multiple sclerotic lumbar 
vertebra, and mild spondylosis.  The examiner stated that the 
examination was remarkable for limited range of motion in 
flexion and extension, which was additionally limited by pain 
in both flexion and extension.  The examiner further stated 
that the veteran would be limited in bending and heavy 
lifting activities.

On VA examination in December 2004, the veteran complained of 
pain in the back aggravated by bending, lifting, prolonged 
walking, and stooping.  The veteran gave no history of 
sciatica.  He reported sudden spasm of the back and neck 
developing with untoward movement, especially if he tried to 
bend over and pick objects off the floor.  He took Percocet 
to relieve the pain and spasms.  Occasionally it would take 
several days before the spasm would be mitigated.  The 
veteran reported attacks of spasm once or twice a month.  The 
last attack being two weeks before.  The veteran reported 
that his job was mostly sedentary and that he tried to avoid 
maneuvers that precipitated attacks of spasm.  The veteran 
stated that he had not had any incapacitating episodes with 
bedrest prescribed by a physician.  The veteran reported that 
he did not use any assistive devices.  

Examination revealed the veteran to have marked spasm of the 
paravertebral muscles in the cervical, thoracic, and lumbar 
spine area, with marked tenderness in the lumbosacral and 
cervical spine region.  The veteran had forward flexion of 
barely 30 degrees, with marked pain and spasm.  He had zero 
degrees of extension.  He had 10 degrees of lateral flexion 
and 20 degrees of rotation, with marked pain at the end of 
the range of movements.  Rapid alternating movements of the 
lumbar spine did not decrease the range of motion any 
further, but he had increased discomfort at the end of the 
maneuver.  Straight leg raising was markedly limited 
bilaterally at 45 degrees, with marked spasm of the hamstring 
muscles.  Reflexes were symmetrically absent, however there 
were no objective sensory deficits, and no weakness of any 
muscles noted.  The muscle strength being grade 5 in the 
lower extremities.  X-rays of the lumbar spine showed 
sclerotic changes throughout the thoracolumbar spine rasing 
question of chronic renal disease, suggestive of 
cholelithiasis and nephrolithiasis.  The diagnoses included 
degenerative disk disease, with facet joint arthritis of the 
cervical and lumbar spines.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003.  
However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  In this case the revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent disability rating.  A 20 percent 
evaluation was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Where symptoms 
were severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The Rating Schedule prior to September 23, 2003, also 
provided rating criteria for limitation of motion of the 
lumbar spine.  A disability rating of 10 percent was 
warranted where limitation of motion was slight, 20 percent 
where limitation of motion was moderate, and 40 percent where 
limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic code.  The September 2003 regulatory 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine, 
a 50 percent disability rating is assigned;

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability rating is assigned;

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned;

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent disability rating is warranted; and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height, a 10 percent disability rating is assigned.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. 3 8 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
3.

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 4.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note Five.

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

1.  Entitlement to a compensable rating for low back strain 
with mild lumbar spondylosis prior to April 6, 2000.  

With regards to the veteran's claim for a compensable rating 
for his low back disability prior to April 6, 2000, only the 
criteria in effect for the rating of back disabilities prior 
to September 23, 2002 is for consideration.  

While the October 1996 VA examination report indicated that 
the veteran had almost full range of motion of the lumbar 
spine, the veteran complained of daily back pain.  
Furthermore, the VA examiner noted some objective pain on 
motion of the lumbar spine.  Giving consideration to this 
pain on motion, the Board finds that the veteran met the 
criteria for a 10 percent rating for slight limitation of 
motion of the lumbar spine prior to April 6, 2000.  See 
DeLuca, supra.  Since the veteran was basically shown to have 
full range of motion of the lumbar spine, he was not entitled 
to a rating in excess of 10 percent for limitation of motion 
of the lumbar spine even with the consideration of pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Prior to April 6, 2000 the veteran was not shown to have 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in standing position, the requirement 
for a 20 percent rating for lumbosacral strain, Diagnostic 
Code 5295.  While the October 1997 private statement seemed 
to indicate that the veteran might have symptoms of 
intervertebral disc syndrome, this statement was from the 
veteran's dialysis providers, and the orthopedic medical 
evidence at that time did not indicate that the veteran had 
intervertebral disc syndrome.  The most probative evidence 
does not show that the veteran had moderate recurring attacks 
of intervertebral disc syndrome or ankylosis of the lumbar 
spine.  Accordingly, the veteran was not entitled to a rating 
in excess of 10 percent under any applicable diagnostic code 
prior to April 6, 2000.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain with mild lumbar spondylosis from April 6, 2000, 
to December 28, 2004.

From April 6, 2000, to December 28, 2004, the Board must 
consider the current criteria for the rating of back 
disabilities, the criteria in effect prior to September 26, 
2003, and the criteria in effect prior to September 23, 2002.  
Because the current rating criteria for the evaluation of 
diseases and injuries of the spine cannot be said to be 
clearly either more or less favorable than that of the 
formerly applicable provisions, the Board will apply all 
three criteria to determine whether an increased evaluation 
is warranted for the veteran's service-connected low back 
disability.

The only medical evidence relevant to the veteran's low back 
disability during the period from April 6, 2000, to December 
28, 2004, is a May 2000 VA fee-basis orthopedic examination 
report.  This examination report did not reveal the veteran 
to have intervertebral disc syndrome, and did not reveal any 
symptoms which could be attributed to intervertebral disc 
syndrome.  Accordingly, the veteran is not entitled to a 
rating in excess of 10 percent under the current or the two 
former criteria for the rating of intervertebral disc 
syndrome.

With respect to the criteria in effect prior to September 26, 
2003, other than that for intervertebral disc syndrome, the 
veteran also does not meet the criteria for a higher rating 
for his low back disability prior to December 28, 2004.  As 
noted above, the veteran had forward flexion to 85 degrees 
and extension to 25 degrees before further flexion or 
extension caused pain.  The Board notes that the veteran 
continued to have at most slight limitation of motion of the 
lumbar spine, even when pain on motion was taken into 
consideration.  See Deluca, supra.  Accordingly, the veteran 
did not meet the criteria for a rating in excess of 10 
percent for limitation of motion of the lumbar spine prior to 
December 28, 2004.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Furthermore, prior to December 28, 2004, the veteran was not 
shown to have muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position, 
the requirement for a 20 percent rating under Diagnostic Code 
5295 (2003).  The veteran was also not shown to have or 
ankylosis of the lumbar spine.  Accordingly, the veteran was 
not entitled to a rating in excess of 10 percent under any 
applicable diagnostic code.

From September 26, 2003 through December 28, 2004, the Board 
must also consider the current criteria for the rating of 
back disorders.  The May 2000 examination report did not show 
that the veteran had muscle spasm or guarding severe enough 
to result in abnormal gait, or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Since 
the medical evidence shows that the veteran had thoracolumbar 
flexion greater than 60 degrees (painless flexion was shown 
to 85 degrees) and combined range of motion of the 
thoracolumbar spine greater than 120 degrees, the veteran did 
not meet the current criteria for an increased rating of 20 
percent under the current criteria for the rating of diseases 
and injuries of the spine.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for low back strain with mild 
lumbar spondylosis, under either the current or former 
criteria for the rating of diseases and injuries of the 
spine, from April 6, 2000 to December 28, 2004.

3.  Entitlement to a rating in excess of 40 percent for low 
back strain with mild lumbar spondylosis from December 28, 
2004.

On VA examination in December 2004, the veteran had forward 
flexion of barely 30 degrees, with marked pain and spasm.  
The veteran's limitation of motion of the lumbar spine, with 
consideration of the functional loss due to pain under 38 
C.F.R. § 4.40; functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45; and Deluca, supra., most closely approximates severe 
limitation of motion as contemplated by a 40 percent 
disability evaluation under Diagnostic Code 5292.  A 40 
percent rating is the maximum rating assignable under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  

The evidence does not show unfavorable ankylosis of the 
lumbar spine.  Accordingly, the veteran is not entitled to a 
50 percent rating for his lumbar spine disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  Accordingly, 
a 40 percent disability evaluation is the maximum rating 
warranted for the orthopedic manifestations of his lumbar 
spine disability from December 28, 2004.

With respect to his neurological manifestations, the Board 
notes that the veteran had no objective sensory deficits and 
no weakness of the muscles.  However, the veteran was shown 
to have bilateral marked limitation of straight leg raising 
at 45 degrees with marked spasm of the hamstring muscles, and 
his reflexes were symmetrically absent.  Based on the 
foregoing, the Board finds that the neurological 
manifestations of the service-connected low back disability 
more closely approximate the mild incomplete paralysis of the 
sciatic nerve.  Accordingly a 10 percent disability rating is 
warranted for both the veteran's left and right sciatic nerve 
manifestations.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Thus, combining the veteran's orthopedic manifestations (40 
percent) with his left sciatic nerve manifestations (10 
percent) and right sciatic nerve manifestations (10 percent) 
results in a 60 percent disability evaluation for 
intervertebral disc syndrome under the criteria in effect 
prior to and from September 23, 2002, to September 26, 2003.  
The Board notes that the evidence does not show that the 
veteran's required bedrest or was otherwise incapacitated due 
to his service-connected low back disability during the 
course of the appeal.

With regard to the criteria in effect since September 26, 
2003, the Board notes that the evidence does not show 
unfavorable ankylosis of the entire spine.  A disability 
evaluation in excess of 60 percent is not warranted for the 
veteran's service-connected low back disability under 
criteria in effect since September 26, 2003.

Accordingly, the an increased rating of 60 percent, and no 
higher is warranted for low back strain with mild lumbar 
spondylosis, under either the current or former criteria for 
the rating of disease and injuries of the spine from December 
28, 2004.

The Board notes that the veteran's service-connected low back 
disability results in significant disability.  However, the 
Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the evaluation 
periods under appeal.  38 C.F.R. § 3.321(b)(1) (2005).


4.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.

The veteran maintains that he is entitled to an increased 
rating for schizophrenia.  Service connection and a 30 
percent rating for chronic schizophrenia has been in effect 
since December 1976.  

In September 2001, the veteran testified that he had had 
problems at work and that he required medication due to his 
schizophrenia.  The veteran asserted that he did not trust 
people, and that he felt that individuals were plotting 
against him.   

On VA fee-basis examination in May 2000, the examiner 
provided an extensive review of the veteran's psychiatric 
history.  He noted that there were no medical records 
indicating a diagnosis of schizophrenia.  After examining the 
veteran, the examiner stated that the veteran did not have 
schizophrenia.  The examiner went on to state that the 
veteran did have a paranoid personality disorder which 
resulted in mild impairment occupationally and socially, and 
that the veteran was minimally impaired in his functioning 
due to a dysthymic disorder and alcohol abuse.  

The veteran was provided another VA psychiatric examination 
in December 2004.  The examiner noted that a review of the 
record revealed no diagnosis of schizophrenia.  After 
examining the veteran, the examiner stated that there was no 
evidence of any underlying psychotic disorder or 
schizophrenia process.  He noted that the veteran had never 
been hospitalized for emotional or psychiatric reasons.  He 
further noted that it was unclear, based on the veteran's 
responses, how often, if at all, the veteran had seen any 
mental health provider for psychological or psychiatric 
intervention.

For an increased rating of 50 percent for schizophrenia the 
medical evidence would need to show that the veteran had 
symptoms of schizophrenia resulting in considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  That by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.130, Diagnostic Code 
9203. 

Since the medical evidence clearly shows that the veteran has 
no current symptoms of schizophrenia, and for that matter 
indicates that the veteran has never had schizophrenia, the 
veteran does not meet the criteria for an increased rating 
for schizophrenia.  The Board recognizes that the veteran has 
been diagnosed with dysthymia and a personality disorder.  
However, service connection is not in effect for such 
disabilities and these disabilities are not for 
consideration.  Accordingly, the preponderance of the 
evidence is against the veteran's claim, and entitlement to 
an increased rating for schizophrenia must be denied.

5.  Entitlement to a compensable rating for hemorrhoids.

The veteran submitted his claim for an increased rating for 
hemorrhoids in April 2000.  Service connection and a 
noncompensable rating for hemorrhoids have been in effect 
since December 1976.  

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  38 
C.F.R. § 4.114.

The veteran testified in September 2001 that he sometimes had 
blood in his stool.  He reported occasional pain, 
inflammation, and bleeding.  He stated that he had never been 
told by a doctor that he might need surgery for his 
hemorrhoids.  The veteran reported that he was self-treating 
with suppositories and sitz baths.  

On VA fee-basis examination in May 2000, the veteran reported 
bright red blood with his stools, including that very 
morning.  He denied any fecal leakage or black colored 
stools.  The veteran denied any problem holding his stool and 
he denied any hemorrhoid thrombosis.  He reported that he 
used a suppository daily.  On examination the veteran had two 
small external hemorrhoids.  They were not reducible, but 
there was no evidence of thrombosis or bleeding.  

The veteran was afforded a VA examination in December 2004.  
The veteran reported often seeing bright red color in the 
water in his toilet and on the toilet paper after passing 
stools.  The veteran denied external hemorrhoid problems or 
prolapse.  The veteran treated himself with sitz baths, hot 
baths, and by decreasing the sodium content of his diet.  He 
reported using Preparation H for many years, but stated that 
in the last five years nothing had helped.  Examination 
revealed no fissures.  The veteran had internal mild 
hemorrhoids, with no external hemorrhoids, and no thrombotic 
hemorrhoids.  There was no evidence of bleeding.

According to the evidence above a compensable evaluation for 
hemorrhoids is not warranted.  While the veteran has reported 
frequent bleeding, no evidence of bleeding was shown on 
either VA examination.  While the small external hemorrhoids 
found in May 2000 were not reducible, they were not large, 
bleeding, or thrombotic with excessive redundant tissue.  The 
hemorrhoid symptoms found in December 2004 also did not meet 
the criteria for a 10 percent rating.  Furthermore, the 
December 2004 VA examiner noted that the veteran only had 
mild hemorrhoids.  Since the veteran has not been shown to 
have more than a moderate hemorrhoid disability, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his hemorrhoid disability.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  


ORDER

Entitlement to a 10 percent rating prior to April 6, 2000, 
for low back strain with mild lumbar spondylosis, is granted 
subject to the law and regulation governing the award of 
monetary benefits.  

Entitlement to a rating in excess of 10 percent for low back 
strain with mild lumbar spondylosis from April 6, 2000, to 
December 28, 2004 is denied.

Entitlement to a 60 percent rating for low back strain with 
mild lumbar spondylosis is granted from December 28, 2004, 
subject to the law and regulation governing the award of 
monetary benefits.

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

The veteran submitted his claim for an increased rating for 
his knee disabilities in January 1997.  Subsequently, a 
medical summary and radiological reports were received from 
the Friendly Hills Health Care Network.  The summary reveals 
that between January 1996 and January 1997, the veteran 
received treatment for the knees, including treatment for a 
right patella tendon tear.  When the physician returned the 
medical authorization form with his summary, he stated that 
if more records were needed he should be contacted.  VA did 
not make any attempt to obtain copies of the clinical 
records.  The Board notes that the clinical records showing 
treatment of the veteran's knee disabilities are pertinent to 
his increased rating claims.  Accordingly, an attempt should 
be made to obtain these specified private medical records 
prior to reviewing the veteran's knee claims.  See 38 C.F.R. 
§ 3.159(c) (2005).  In view of the delay which necessarily 
results from this action, the RO should also ensure that all 
VA and private medical treatment records pertaining to the 
knees are up-to-date.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  After obtaining the required 
authorization, the RO should contact the 
Friendly Hills Health Care Network, 1382 
E. Foothill Boulevard, Upland, CA, 91786, 
and request copies of all of the 
veteran's clinical records relating to 
his knees dated from August 1995 to 
present.  All copies obtained should be 
associated with the veteran's claims 
files.

2.  The RO should ascertain whether the 
veteran has received any recent treatment 
or evaluation of his knee disorders from 
private or VA providers.  If so, 
appropriate steps should be taken to 
secure such records and incorporate them 
into the claims file.

3.  After the above action has been 
accomplished, the RO should readjudicate 
the veteran's claims considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the July 2005 statement 
of the case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


